An unpublished order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF  STATE OF NEVADA

 

DOAN L. PHUNG, No. 63926
Appellant,
THU-LE DoAN, s g F  L  
Respondent. L OCT 1 x 2013
TRAC\F§K. L|NDEMA
UP EM .

ORDER DISMISSING APPEAL

 

On September 3, 2013, this matter was docketed in this court
without payment of the requisite filing feej _On that same day, a notice
was issued directing appellant to pay the filing fee within 10 days. The
notice further advised that failure to pay the filing fee within 10 days
would result in the dismissal of this matter. To date, appellant has not
paid the filing fee or otherwise responded to this court’s notice.
Accordingly, cause appearing, this appeal is dismissed.

lt is so ORDERED.

CLERK oF THE SUPREME CoURT
TRACIE K. LINDEMAN

BY:  k  n==

cc: Hon. Sandra L. Pomrenze, District Judge, Family Court Division
Ballstaedt Law Firm
Wells & Rawlings
Eighth District Court Clerk

SuPnEME CouRT
o»=
NEvAuA

CLERK’S ORDER

 s     )€»zazel